Citation Nr: 1453464	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to a higher initial rating for lumbar disc disease, status post lumbar laminectomy with posterior interbody fusion, rated as 10 percent disabling prior to October 26, 2010 and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in January and March 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  These rating decisions denied service connection for left ankle and cardiomegaly disabilities and assigned initial ratings for service-connected chin scar, low back, and right ankle disabilities.  The Veteran timely appealed these issues.    

In May 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  The hearing transcript is of record.

In September 2010, the Board dismissed the claim for higher initial ratings for right ankle disability and scar of the chin.  These matters are no longer on appeal.  The issues of service connection for left ankle and cardiomegaly disabilities and initial rating for a low back disability were remanded for additional development.

In November 2011, the Appeals Management Center (AMC) granted service connection for cardiomegaly.  This rating action is considered a full grant of the appealed service connection claim, and consequently, this issue is no longer on appeal.  

Review of the Virtual VA electronic record includes the Informal Hearing Presentation.  No other pertinent records that are not already associated with the paper claims folder are found within the electronic record.  


FINDINGS OF FACT

1.  April 2005 service treatment records show that the Veteran injured his left ankle.

2.  A February 2008 left ankle X-ray report shows that the Veteran has exostosis, likely caused by an injury, and a loose body.  

3.  Prior to October 26, 2010, functional losses due to lumbar spine disability equate to forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis have not been demonstrated; clinical manifestations of a neurological disorder were not observed.

4.  Beginning October 26, 2010, the Veteran's low back disability has not been characterized by ankylosis, incapacitating episodes, or any associated neurologic impairment.


CONCLUSIONS OF LAW

1.  Left ankle exostosis was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).  

2.  Prior to October 26, 2010, the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5241 (2014).

3.  Beginning October 26, 2010, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5241 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The service connection claim is granted in full.  Further consideration of the VCAA compliance on this issue is unnecessary.  

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with notice in August 2007 on the information and evidence necessary to substantiate his service connection claim, including degree and disability and effective date.  He was also notified about the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records, VA treatment records, and October 2010 Temporary Disability Retired List (TDRL) examination report have been obtained.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners.  There is no indication that his service connected low back disability has materially increased in severity since his most recent VA examination in October 2010.  There is no indication that there is any relevant evidence outstanding in the claims.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the May 2010 hearing, the undersigned identified the issues on appeal and the general criteria to substantiate the claims.  The Veteran provided testimony as to all treatment received.  He does not assert prejudice from the hearing.  The duties imposed by Bryant were thereby met.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence includes updated VA outpatient treatment records, an updated VA examination reports that is responsive to the pertinent rating criteria, and the October 2010 TDRL examination report.  A December 2011 supplemental state of the case (SSOC) was issued reflecting consideration of the newly generated evidence.  The Board is satisfied that there was substantial compliance with its remand orders.  Id.; See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service connection for a left ankle disability

The Veteran contends that he has a left ankle disability due to an in-service injury.  As detailed below, the evidence supports the claim, and it will be granted.  

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service treatment records (STRs) from April 2005 reflect that the Veteran had an inversion injury to his left ankle.  He described feeling a "pop" and experiencing pain in his left ankle.  The examiner noted pertinent clinical findings and assessed moderate left ankle sprain.  Contemporaneous X-rays detailed several abnormalities and referenced prior trauma and avulsions as possible causes.  On the March 2007 Report of Medical History for separation, the Veteran reported that he often experienced swelling in both ankles.  The Veteran requested a VA referral for treatment of chronic bilateral ankle pain.  

February 2008 VA examination showed that the Veteran had a full range of motion for his left ankle without functional impairment.  However, X-rays of the left ankle were significant for exostosis, likely posttraumatic in nature and a loose body.  There was no evidence of acute fracture or dislocation. 

At the May 2010 hearing, the Veteran reported that he felt the bones from his left ankle were deformed and caused discomfort.  

Upon review, STRs clearly document a left ankle injury.  The Board considers the clinically identified exostosis and loose body from the February 2008 X-ray report to satisfy the requirement of a current disability.  The remaining issue is a nexus to service.  Here, the X-ray report indicates that the exostosis was caused by trauma.  By resolving reasonable doubt in the Veteran's favor, the Board finds the report sufficient to indicate a nexus to the April 2005 injury.  In summary, the three basic prongs of service connection are met, and the claim for service connection for a left ankle disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.



Higher initial rating for a service-connected low back disability

The Veteran is service-connected for lumbar disc disease, status post spinal fusion.  He contends higher initial ratings are warranted for this disability.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection. The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently in receipt of a 10 percent rating prior to October 26, 2010 and 40 percent thereafter pursuant to Diagnostic Code (DC) 5241 for spinal fusion.  38 C.F.R. § 4.71a, DC 5242.  It is covered by the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) the following rating criteria apply: 

40 percent rating: forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent rating: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, General Rating Formula DCs 5235 to 5243.

November 2007 VA general medical examination shows that the Veteran had a history of a 2001 back injury and 2006 back surgery.  He continued to have back soreness and episodes of moderate pain.  He denied incapacitating episodes of back pain or flare-ups.  Clinical examination revealed a normal spine curvature.  Forward flexion was to 90 degrees and extension was to 25 degrees with discomfort in both planes of motion.  Left and right rotations were full.  Muscle spasms were not found.  Neurological examination was unremarkable.  The examiner diagnosed lumbar disc disease, status post lumbar laminectomy with posterior interbody fusion.    

March 2008 private neurology records indicate that the Veteran had left hip and left leg pain.  He described a "clicking" sound in his back during ambulation.  He also occasionally experienced numbness in both lower extremities after prolonged sitting.  Clinical examination showed full strength in both legs.  Straight leg raise testing was negative.  Hip examination was negative.  Imaging studies were recommended. 

April 2008 lumbar spine X-ray report reflects that the Veteran had postoperative changes in his spine, spondylosis at L3-4 and L4-5, and degenerative disc disease at L5-S1 with disc space narrowing and posterior spondylosis.  A MRI report taken at the same time showed postoperative changes, mild central stenosis and lateral recess stenosis at L2-3, and mild lateral recess stenosis and mild to moderate bilateral foraminal stenosis at L5-S1 without central stenosis.  An assessment of the MRI by a private neurosurgeon indicates that there were no discernable complications or abnormalities from the 2006 lumbar fusion surgery.

December 2008 VA treatment records reflect that the Veteran had chronic low back pain.  Physical therapy was recommended.

April 2009 VA emergency room (ER) records reflect that the Veteran presented with low back pain after hearing a "popping" sound in his back while exercising.  Clinical examination showed pain in all planes of motion and ambulation.  The examiner described the pain as 5/10 at rest and 7/10 with movement.  Point tenderness was noted for the left low back.  The Veteran denied any radiating pain.  The examiner assessed acute low back strain.  Ice and continued medication were recommended.  He was off duty for the week and then was limited to light duty the following week.  

At the May 2010 videoconference hearing, the Veteran reported that he injured his back in service and ultimately, received a medical discharge for it.  He reported ambulation difficulties because of low back pain.  He said it interfered with his cable installation work.  He had experienced increased back pain since separation.  He took light duty assignments at work.  He did not believe medical treatment had been helpful and was not seeking ongoing medical care for it.  He reported that he missed at least four days of work over the past year due to low back pain.  He detailed that his back pain restricted him from bending, lifting, and crawling activities.  

October 2010 VA spine examination reflects that the Veteran had moderate flare-ups of low back pain approximately every 2 to 3 weeks.  The flare-up episodes lasted 3 days to a week.  It was precipitated by certain exercises and relieved with medication, ice, rest, and stretching.  Other symptoms included stiffness, constant pain, and occasional left leg pain.  However, the Veteran denied experiencing any incapacitating episodes of low back pain.  Clinical examination showed the Veteran to have a normal posture, head position, and gait.  An abnormal spinal curvature or ankylosis were not observed.  Muscle examination did not show spasm, atrophy, guarding, tenderness, or weakness.  Pain with motion was noted for the left side.  Forward flexion was to 75 degrees.  Extension was to 20 degrees.  Flexion and rotation were full on both sides.  The examiner noted that there was pain on motion and with repetitive motion.  Sensory examination for both lower extremities was normal.  The Veteran displayed full strength in both lower extremities.  The Veteran was currently employed as an unspecified manager.  He had missed less than a week over the past year due to low back pain.  

On October 26, 2010, the Veteran underwent a Temporary Disability Retired List Member (TDRL) physical examination.  He had back pain since the 2001 injury.  He currently experienced daily low back pain, which he described as moderate and constant.  Clinical examination showed a mildly slow gait without significant antalgia or waddling.  He had full strength in both lower extremities and sensation to light touch was intact.  Straight leg raise test was negative.  Forward flexion was to 15 degrees.  Extension was to 5 degrees.  Left lateral flexion was to 10 degrees.  Right lateral flexion was to 8 degrees.  Left and right lateral rotations were full.  He was currently working for AT&T as a manager and his occupational duties included truck driving and paperwork.  The examiner assessed chronic low back pain, status post lumbar fusion.  Separation from service was recommended due to the lack of improvement.  

(i)  Rating in excess of 10 percent prior to October 26, 2010

The Veteran contends a rating in excess of 10 percent is warranted for his service connected lumbar spine disability prior to October 26, 2010.  As explained below, the preponderance of the evidence is against the claim.  

Under DC 5241, a 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The clinical evidence clearly shows that the Veteran does not meet the diminished range-of-motion criteria for forward flexion, even considering functional impairment from pain and flare-ups.  (See VA examination reports from November 2007 and October 2010).  He experiences pain upon movement.  38 C.F.R. §§ 4.40, 4.45.  Nonetheless, an increased rating for complaints about pain, excess fatigability, decreased functional ability, etc. is not warranted.  As detailed, on examinations taken in November 2007 and October 2010, with regard to his lumbar spine, pain/ discomfort was the major functional impact.  Likewise, pain had an effect on functional impairment.  His functional impairment due to pain has been considered in the 10 percent disability rating for his low back disability.  While acknowledging the effects on his daily activities reflected in the VA examination report of record, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

Consideration has been given to whether the Veteran has demonstrated muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 5241.  The clinical observations from the 
November 2007 and October 2010 VA examinations indicate that muscle spasms are not present.  As would be expected, gait and spinal contour findings were normal at these examinations.  A higher initial rating based upon lumbar muscle spasm or guarding is not warranted.  See id. 

The Veteran does not have incapacitating episodes of low back pain or associated neurological manifestations.  Although the Veteran has provided subjective reports of intermittent sensory disturbances, all neurological clinical findings for the lower extremities have been normal.  (See November 2007 and October 2010 VA examination reports; October 2010 TDRL report).  While the Veteran may subjectively experience numbness in his lower extremities, the Board declines to assign a separate rating for neurological manifestations in light of the above-noted objective clinical evidence suggesting normal neurological function.  Accordingly, additional ratings based upon incapacitating episodes or neurological manifestations are not warranted.  38 C.F.R. § 4.71a, DC 5237, Note 1, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

(ii)  Rating in excess of 40 percent beginning October 26, 2010

A rating in excess of 40 percent would require unfavorable ankylosis of the entire thoracolumbar spine.  The TDRL report does not show that the Veteran has ankylosis of the lumbar spine.  The Veteran does not otherwise assert that his spine is fixed in position.  The evidence is thus, against a finding that the disability approximates the criteria for an increased rating under the General Rating Formula.  38 C.F.R. §§ 4.7, 4.71a, DC 5237.

The Board has considered whether additional rating criteria would provide a higher or separate rating.  As noted above, the evidence does not in any way indicate the Veteran has incapacitating episodes of low back pain or any objective neurological manifestation.  Separate ratings or ratings on the basis of incapacitating episode are not for further consideration.  38 C.F.R. § 4.71a, DC 5241, Note 1 and DC 5243.

(iii) Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected low back disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain and reduced motion.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  

The representative asserts that the low back disability causes marked interference with employment.  The evidence shows that the Veteran has been gainfully employed during the pendency of the appeal.  He has missed work on occasion due to low back pain.  He has not been hospitalized due to his low back disability.    He reported that his back disability interfered with routine occupational tasks involving bending, lifting, and crawling.  These reports of occupational impairment are consistent with the contemplated rating criteria for a back disability.  The Board considers the reports to indicate typical or expected occupational interference posed by a low back disability.  Accordingly, marked interference with employment is not demonstrated.  

In conclusion, the assigned ratings fully contemplate occupational interference from these disabilities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not suggest that the Veteran has been unemployed during the claims period due to service-connected low back disability.  (See VA examination reports dated November 2007 and October 2010).  He does not otherwise affirmatively assert that his service-connected disabilities preclude gainful employment consistent with his education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for left ankle exostosis is granted.

Higher initial ratings for lumbar disc disease, status post lumbar laminectomy with posterior interbody fusion are denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


